Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                    REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art( Bai et al U.S. Pub No.20200334571) discloses embodiments of the present disclosure relate to a method for training a trajectory classification model. By acquiring trajectory data; computing a trajectory feature of the trajectory data based on a temporal feature and a spatial feature of the trajectory data but fails to disclose a method, system, computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processors to perform operations comprising: obtaining multiple sets of trajectory data , each set of trajectory data descriptive of trajectories of two or more objects , the two or more objects including a first object and a second object; generating multiple sets of transformed trajectory data based on the multiple sets of trajectory data, each set of transformed trajectory data corresponding to a set of the trajectory data and descriptive of the trajectories of the two or more objects in a normalized reference frame in which a movement path of the first object is constrained; generating feature data based on the sets of transformed trajectory data; performing a clustering operation based on the feature data to generate a set of trajectory clusters; generating training data based on the set of trajectory clusters; and using the training data to train a machine learning classifier to classify particular trajectory patterns.
Nor does the prior art disclose a method, system, computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processors to perform operations comprising: obtaining trajectory data descriptive of trajectories of two or more objects, the two or more objects including a first object and a second object; generating transformed trajectory data based on the trajectory data, the transformed trajectory data descriptive of the trajectories of the two or more objects in a normalized reference frame in which a movement path of the first object is constrained; generating feature data based on the transformed trajectory data; providing the feature data as input to a machine learning classifier to determine a trajectory pattern associated with the trajectory data; and initiating a response action based on the trajectory pattern.  
These limitations in combination are neither taught nor obvious by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference defines general state in the art but not relevant to this invention.
(U.S. Pub No.20200334571) discloses method and apparatus for training trajectory classification model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661